DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 18 February 2021 has been received and made of record.  Claims 1, 11, and 20 have been amended.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 February 2021, with respect to the rejection(s) of amended claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of John et al. (U.S. Patent Publication 2014/0337034). The new rejection is detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al. (U.S. Patent Publication 2011/0292162), hereinafter Byun, in view of Jania et al. (U.S. Patent Publication 2007/0174387), hereinafter Jania, in view of John et al. (U.S. Patent Publication 2014/0337034), hereinafter John.
Regarding claim 1, Byun shows 
A method comprising: (Fig. 3A, 302; Fig. 7; [0065-0066]; i.e. A method performed by system computing device comprising a processor, memory, and code.)
identifying, using a processor, a behavior (i.e. defers to others/grant-floor-rate) of a user in a session of a conferencing application; ([0037]; i.e. video conference) ([0041], lines 16-24)
classifying, based on the identified behavior, the user as an acquiescent contributor, (i.e. a user with a low influence score/non-linguistic signal) wherein the classifying the user as an acquiescent contributor comprises identifying, in the behavior, at least one failed attempt (i.e. stops talking to yield floor to other participant) of the user to provide audible input to the conferencing application; and ([0041], lines 16-24; [0035], lines 14-18; [0044])
performing, based on the classification, a function, (i.e. provide feedback) 
However, Byun fails to show
wherein the performing the function comprises providing the user with an alternative input method and visually distinguishing transcripts of inputs provided by the acquiescent contributor in an input stream
providing at an outset of a subsequent session, the alternative input method to the user.
Jania shows
classifying, based on the identified behavior, (i.e. type of content created by the user) the user ([0024]; [0025]; i.e. The user is classified to a particular permitted level of participation)
wherein the performing the function comprises providing the user with an alternative input method ([0026]; i.e. Based on the permitted level of participation/classification of the user they are prevented from submitting video, but are allowed to send text messages. Thereby providing an alternate input method of inputting text.) and visually distinguishing (i.e. increasing the font size) transcripts of inputs (i.e. text input) provided by the  ([0022]; i.e. chat or instant messaging shared stream between participants) ([0051]; [0056])
providing at an outset of a subsequent session, the alternative input method to the user. ([0033]; [0026]; i.e. The participant is assigned a default initial volume setting/permitted level based on an average volume level associated with different collaborative communities. The default initial volume setting is set for the participant at the outset of a new online collaborative session. Since the average volume setting/permitted level may be low then the participant may only be allowed to send text messages or use the alternative input method at the outset of the session.)
Jania and Byun are considered analogous art because they involve classifying a participant of a conference. Byun shows providing feedback to the participant’s device when a particular non-linguistic signal is detected.  Jania shows that such feedback may include providing the participant with a different input method and visually distinguishing the text provided by the participant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun to incorporate the teachings of Jania wherein the performing the function comprises providing the user with an alternative input method. Doing so provides for automatic moderation of a current and new conference. (Jania: [0006])
However, Byun in view of John fails to show
wherein the performing the function comprises visually distinguishing transcripts of inputs provided by the acquiescent contributor in an input stream;
storing, in a database, an indication that the user is classified as the acquiescent contributor; and 
John shows
Identifying a behavior (i.e. how much others interrupt the participant) of a user (i.e. participant) in a session of a conferencing application; (i.e. text-based chat) ([0057]; [0058])
classifying, based on the identified behavior, the user as an acquiescent contributor, (i.e. participant whose power index has been lowered based on an interruption) wherein the classifying the user as an acquiescent contributor comprises identifying, in the behavior, at least one failed attempt (i.e. the participant is interrupted) of the user to provide input to the conferencing application; ([0035], last three lines; [0056], lines 1-10; [0057]; [0058])
performing, based on the classification, a function, (i.e. augment a feed of the conversation) wherein the performing the function comprises visually distinguishing transcripts of inputs provided by the acquiescent contributor in an input stream; ([0053]; [0056]; i.e. The system adds visual components to the event or the user text input and interruption in the chat stream that caused the lowering of the power index for the user.)
storing, in a database, an indication that the user is classified as the acquiescent contributor; and ([0059]; [0052]; i.e. The interaction dominance scores/power index is stored in a log to augment it from one interaction to the next.)
John and Byun in view of Jania are considered analogous art because they involve classifying participants of an online conversation. Byun in view of Jania shows that a participant may be classified and that the input provided by that participant may be adjusted based on that classification for a communication session and in further communication sessions. John shows that the classification may be stored to be used from one communication to the next.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Doing so provides improves the continuity of dominance and inter-personal relationships from one session to the next. (John: [0052]) 

Regarding claim 5, Byun in view of Jania in view of John shows all of the features with respect to claim 1 as outlined above. Byun in view of Jania in view of John further shows
The method of claim 1, wherein the performing the function comprises providing a notification (i.e. interpretation/quantification/visualization of non-linguistic signals) to at least one of the user and another user about the behavior. (Byun: [0020], lines 7-17)

Regarding claim 11, this device claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Regarding claim 15, this device claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.

Regarding claim 20, this product claim comprises limitations substantially the same as those detailed in claim 1 above and is accordingly rejected on the same basis.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Jania in view of John in view of Katzman et al. (U.S. Patent Publication 2016/0073056), hereinafter Katzman.

The method of claim 1, wherein the conferencing application comprises a plurality of users and wherein the performing the function comprises providing, to a moderating user of the conferencing application, a sorted list of the plurality of users, wherein the sorted list prioritizes the acquiescent contributors over the aggressive contributors.
Katzman shows
wherein the conferencing application (i.e. virtual conference) comprises a plurality of users (Fig. 1; [0072]) and wherein the performing the function (i.e. generating a prioritized list based on student data) comprises providing, to a moderating user of the conferencing application, a sorted list of the plurality of users, wherein the sorted list prioritizes the acquiescent contributors over the aggressive contributors. ([0210]; [0197]; [0203]; [0206]; i.e. The students who do not participate much or haven’t participated for a length of time are prioritized over the students who do participate more often or are more aggressive.)
Katzman and Byun in view of Jania in view of John are considered analogous art because they involve conferencing systems.  Byun shows providing a participant’s non-linguistic signals to other participants. Katzman shows that a moderator may be provided with a prioritized list of all the participants.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byun in view of Jania in view of John to incorporate the teachings of Katzman wherein the conferencing application comprises a plurality of users and wherein the performing the function comprises providing, to a moderating user of the conferencing application, a sorted list of the plurality of users, wherein the sorted list prioritizes the acquiescent contributors over the aggressive contributors. Doing so provides for better control of the conference. 

Regarding claim 19, this device claim comprises limitations substantially the same as those detailed in claim 10 above and is accordingly rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451